OPINION
JACKSON, Commissioner.
This is an appeal from an Order of the 22nd Judicial District Court of Caldwell County denying a reduction in bond.
The record reflects that the petitioner was arrested on October 8, 1972 for possession of heroin. Bond was set by the Justice of the Peace at $25,000.
Subsequently, an original proceeding for habeas corpus relief was heard in the 22nd Judicial District Court of Caldwell County, wherein appellant sought discharge from his restraint and confinement on constitutional grounds, and alternatively, appellant sought a reduction in the amount of his bail.
Relief on both grounds was denied. This appeal is predicated solely upon the ground that the court erred in failing to reduce the bail.
At the hearing the petitioner adduced testimony which indicated that he had attempted to secure a bond for his bail but that, due to the amount involved, he was financially unable to make bond in the sum fixed by the Justice of the Peace, but could probably make bail in the amount of $3,-000.
The showing of such proof is in accordance with our holdings in Ex parte Mendoza, Tex.Cr.App., 414 S.W.2d 666 and Ex parte Stoker, Tex.Cr.App., 397 S.W.2d 463.
Other testimony indicated that the petitioner was a lifelong resident of Lockhart and that he had no prior convictions or arrests.
Under the evidence, we find that bail set by the justice court is excessive. The judgment of the trial court is reversed and the petitioner granted bail in the sum of $5,000.
Opinion approved by the Court.